DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 includes a typo, the claim recites “The apparatus of claim 5. wherein…” the period should be made a comma, corrected to “The apparatus of claim 5, wherein…” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "inner elbows of the front frame" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "outer elbows of the middle frame" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baccouche et al. (US 10899213) .
The applied reference has a common assignee, applicant and some joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Baccouche et al.  discloses an apparatus (20) comprising: a vehicle subframe (32, subframe understood as a supporting frame) including a first rail (46) and a first rocker (52) on a first side of the vehicle subframe, and a second rail (48) and a second rocker (52) on a second side of the vehicle subframe, the first side opposite the second side (see fig.2); a first diagonal member (39, left member of 36) coupled between the first rail and the second side of the vehicle subframe, the first diagonal member to transfer a first longitudinal load from the first rail to the second side (see fig. 5); and a second diagonal member (39 right member 36) coupled between the second rail and the first side of the vehicle subframe, the second diagonal member to transfer a second longitudinal load from the second rail to the first side (see fig.5).  
In regards to claim 2, Baccouche et al.  discloses wherein the first diagonal member and the second diagonal member (39) are welded or bolted at an intersection (38).  
In regards to claim 3, Baccouche et al.  discloses wherein the first diagonal member is coupled to the first rail at a first elbow, and the second diagonal member is coupled to the second rail at a second elbow (see fig.2, first and second diagonal member coupled to a first and second rail at first and second elbow respectively at least indirectly with elbow of subframe 34 see fig.2,3).  
In regards to claim 4, Baccouche et al.  discloses wherein the first diagonal member (left member 39 of 36) is coupled to the second side of the vehicle subframe (48) at the second rocker (52, through beams 30), and the second diagonal member (right member 39 of 36) is coupled to the first side (46) of the vehicle subframe at the first rocker (52, through beams 30 extending from 36).  
In regards to claim 9, Baccouche et al.  discloses a vehicle frame (20) comprising: a front frame (34) coupled to a mid-frame (32); a first bent beam (36) coupled to the front frame, the first bent beam including a rearward bend at a midpoint (38) of the first bent beam; and a second bent beam (62) coupled to the mid frame, the second bent beam including a forward bend, the second bent beam coupled to the first bent beam at the midpoint (at 38)(Fig.2,5).  
In regards to claim 10, Baccouche et al.  discloses wherein the first bent beam is to transfer a longitudinal load from the front frame to the second bent beam, and the second bent beam is to further transfer the longitudinal load to the mid frame (see fig.5).  
In regards to claim 11, Baccouche et al.  discloses wherein the first bent beam (36) is coupled between inner elbows of the front frame (34) (see fig.2).  
In regards to claim 12, Baccouche et al.  discloses wherein the second bent beam(62) is coupled between outer elbows of the mid frame (at rear edge 56).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baccouche et al. (US 10899213).
	In regards to claim 7-8, Baccouche et al. fails to explicitly disclose wherein a cross-section of the first diagonal member and the second diagonal member is rectangular or circular, respectively. However, it can be seen in fig. 1 that the cross section of members 39 have a cross section that is rectangular. Therefore, it would have been obvious to a person of ordinary skill in the art to before the effective filing date for Baccouche et al. to have the cross sections of the first and second diagonal member be rectangular or circular so as to provide desired strength characteristics, and as a matter of design choice since rectangular and circular cross sections are common and well known in the art to have easy and rapid construction.

Claim(s) 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 9656693) and further in view of Leanza et. Al (US 2017/0259853).
	In regards to claim 15, Cho et al. discloses, an apparatus (see fig.1) comprising: a frame of a vehicle (30); a truss-embedded cross-member (100) coupled between a front frame (20) and a mid frame of the frame (40), the truss-embedded cross-member to include: a lateral beam (103) coupled between outer elbows of the mid frame (see 150, fig.1); and truss beams (101,102) coupled to the lateral beam at a midpoint of the lateral beam, and further coupled to inner elbows of the front frame (at 51); and however Cho et al. fails to disclose a front horn brace coupled between a first end and a second end of the front frame, the front horn brace proximate a front of the vehicle.  Leanza et al. teaches (see claim 5) a first brace (beam 148 with braces 108,110) coupled to a subframe between a first and second end of front frame proximate the front of the vehicle, position able in front of the first front wheel in a widthwise dimension of said vehicle frame. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho et al. with Leanza's design including the front horn brace so as to 1) resisting deformation to withstand loading; 2) absorbing energy; and 3) transferring loading/energy to the body frame in the event of a collision. The collision may or may not directly engage the body frame. Thus, the strength of the vehicle frame is enhanced, which in turn facilitates enhancing the overall level of safety associated with the vehicle frame. 
	In regards to claims 16, and 17, although front horn brace 148 is arcuately-shaped in the exemplary embodiment, Leanza teaches the front horn brace 148 may have any suitable shape in other embodiments, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to have modified Cho et al. further so the front brace as Leanza teaches includes a V shape forward bend. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further ensured Cho et al. as modified had the V shaped forward bend be between 10 and 15 degrees from a lateral axis of the vehicle since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	In regards to claim 18, Cho et al. and Leanza in combination teach wherein the front horn brace is welded or bolted to the first end and the second end of the front frame.  (See Leanza et al, paragraph 0020).
	In regards to claim 20, Cho et al. and Leanza in combination teach wherein the front horn brace is to transfer a first longitudinal load to the front frame as a second longitudinal load, the second longitudinal load less than the first longitudinal load. (Leanza teaches providing a system that enables longitudinal load to be managed amongst the front brace and the subframe, therefore the front horn brace is to transfer a load to a front frame as a second load less than the first as it absorbs energy and then transfers to the subframe, see paragraph 0012, the strengthening the frame and overall safety. 

Allowable Subject Matter
Claims 5-6, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach relevant vehicle frames, and subframe apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616